[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The petitioner brings this writ of habeas corpus complaining that the respondent has unconstitutionally denied him extended family visits. Pursuant to Administrative Directive 10.6 the petitioner had applied for extended family visiting, a program initiated to maintain and strengthen family ties. The respondent by letter dated January 17, 1996 denied the petitioner's application stating that the petitioner had just recently been found guilty of a Class A disciplinary report for possession of Class A contraband, a second such offense and that his overall disciplinary record was not something the respondent was prepared to reward with extended family visiting. The petitioner argues that such directive is mandatory.
Since the Commissioner or his designee has the discretionary function of granting such extended family visiting, Howard v.Commissioner of Correction, 230 Conn. 17, 19 n. 3, any adaption or amendment of such regulation as to that function does not give subject matter jurisdiction to the court. Vincenzo v. Warden,26 Conn. App. 132, 134-5. Questions which do not concern the lawfulness of the detention cannot properly be reviewed on habeas corpus. Sanchez v. Warden, 214 Conn. 23, 33. The respondent's reasons for the denial of such application removes any possible due process claim.
For the above reasons the petition is denied.
Corrigan Judge Trial Referee